Citation Nr: 0636097	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  94-49 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Atlanta, Georgia


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for 
arthritis of the left knee.

2. Entitlement to a rating in excess of 10 percent for 
ligamentous instability of the left knee (left knee 
instability), prior to May 14, 2004.

3. Entitlement to a rating in excess of 30 percent for left 
knee instability, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Veteran, his wife, and Ms. F.D. 


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1968, and from January to April 1991.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 1994 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA), and was last remanded in April 2005.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part. 


REMAND

The veteran last underwent a VA examination specific to the 
left knee disability in May 2004.  Clinical evidence dated 
thereafter is fairly voluminous and reflects, among other 
things, severely impaired motor skills, apparently attributed 
in significant part to a nonservice-connected neurological 
disability (spinocerebellar ataxia).  Nonetheless, the 
veteran has long contended during this appeal, which was 
perfected in 1994, that his left knee disability is worse 
that reflected in currently assigned disability ratings, 
notwithstanding his nonservice-connected disability.  He 
testified to that effect at a June 2006 hearing before the 
Board.  

Testimony in 2006 was also to the effect that the veteran has 
been receiving Social Security Administration (SSA) 
disability compensation benefits based in part on his left 
knee disability.  The record, to date, does not contain the 
SSA decision and evidence or exhibits supporting the SSA 
decision.    


Accordingly, the case is REMANDED for the following actions:

1.  As the record reflects ongoing VA 
treatment, ensure that any missing and/or 
more contemporaneous VA clinical records 
are obtained and associated with the 
claims file.

2.  Contact the SSA and obtain complete 
copies of the decision on entitlement to 
disability benefits and any clinical or 
other evidence/exhibits supporting that 
decision.  

3.  Ask the veteran whether there exist 
any non-VA treatment records pertaining to 
his left knee disability not already in 
the claims file.  If so, ask him to 
specifically identify the care providers, 
their addresses, and the approximate 
date(s) of treatment, and ask him to 
authorize VA to obtain such records 
directly, on his behalf.  If he does so, 
then help the veteran obtain such missing 
evidence consistent with the duty to 
assist.

4.  After completing all of the above, 
arrange for the veteran to undergo another 
examination to evaluate the present extent 
of his service-connected left knee 
disability.  The examiner is asked to 
explicitly address the extent to which, if 
at all, the veteran's employability is 
impeded or adversely affected by service-
connected left knee disability.  The 
veteran's entire claims file, including 
all new evidence and information 
associated with the record in connection 
with completion of the above remand 
directives, must be made available to the 
examiner.  The examiner should conduct any 
diagnostic testing as deemed warranted, 
and state in his or her examination report 
that the claims file was reviewed.    


5.  Thereafter, the RO should readjudicate 
the claim.  If the benefits sought on 
appeal remain denied, then provide the 
veteran and his representative a 
Supplemental Statement of the Case (SSOC).  
An appropriate period of time should be 
allowed for response.  Then, if in order, 
return the appeal to the Board.

The veteran is advised that the failure to appear for a VA 
clinical examination, if scheduled, could result in a denial 
of his claim unless good cause is shown.  38 C.F.R. § 3.655 
(2006).  He has the right to submit additional evidence and 
argument on the matter(s) remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).




			
	MARY GALLAGHER	DEBORAH W. SINGLETON
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals


All claims remanded by the Board or the U.S. Court of Appeals 
for Veterans Claims (Court) for additional development or 
other appropriate action must be handled expeditiously.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



